DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-9 in the reply filed on 08/05/2021 is acknowledged. Applicant appears to traverse the restriction. The traversal is on the ground(s) that some of the other claims may be rejoined in future. However, this is not found persuasive because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement. Therefore, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,110,453. While the claims are not identical in scope the differences between the claims are so minor in nature that the difference would have been obvious to one of ordinary skill in the art.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srivastava et al. (hereinafter Srivastava) US 7,999,937 cited in the IDS filed on 09/12/2019.
Regarding claim 1, Srivastava discloses a microfluidic device, comprising: a first covered fluid feed slot [160] in fluid communication with a first microfluidic channel [110]: and a second covered fluid feed slot [170] in fluid communication with a second microfluidic channel [120]: wherein the first microfluidic channel is formed adjacent to the second microfluidic channel but not in fluid communication with the second microfluidic channel as shown in Fig. 1 and separated by resistance element 180, wherein the first covered fluid feed slot includes a first fluid feed hole [135] for filling a fluid into the first covered fluid feed slot, and wherein the second covered fluid feed slot includes a second fluid feed hole [145] for filling a fluid into the second covered fluid feed slot as discussed in at least Col. 2, line 56-Col. 48, line 48.
Regarding claim 2, Srivastava discloses wherein the first fluid feed hole [135] has a smaller area than the first covered fluid feed slot [160] and the second fluid feed hole [145] has a smaller area than the second covered fluid feed slot [170] as shown in at least Fig. 1.
Regarding claim 4, Srivastava discloses wherein the first microfluidic channel and second microfluidic channel have a serpentine shape with a plurality of turns as shown in at least Fig. 2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava US 7,999,937 cited in the IDS filed on 09/12/2019.
Regarding claim 3, Srivastava does not explicitly disclose wherein the first microfluidic channel is one of a first plurality of parallel microfluidic channels in fluid communication with the 
However, Srivastava does disclose that while two incubation chambers (microfluidic channels) are shown in Fig. 1:110 and Fig. 1:120, generally any number of chambers may be present, including 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, or more incubation chambers, see Col 3, lines 1-4. Therefore, it is clear that Srivastava discloses a plurality of microfluidic channels.
As to the plurality of microfluidic channels being arranged in parallel, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide a first plurality of parallel microfluidic channels and a second plurality of parallel microfluidic channels, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Regarding claim 5, Srivastava does not explicitly disclose wherein the first microfluidic channel is formed as a loop connecting to the first covered fluid feed slot at both ends, and wherein the second microfluidic channel is formed as a loop connecting to the second covered fluid feed slot at both ends.
Absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide the microfluidic channels formed as a loop connecting to the respective covered fluid feed slot at both ends, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Regarding claim 6, Srivastava does not explicitly disclose inertial pumps in the first and second microfluidic channels to pump fluid from the first and second covered fluid feed slots into the first and second microfluidic channels.
to empty the incubation chamber 110 for flow cytometry analysis, the controller 580 may close the valve 531 and couple a control signal to the valve 525 to open a connection between a buffer reservoir 515 and the inlet/outlet port 130. Again, the pressure applied with the pressure pumps 550 may be sufficient to detach particles from a surface of the chamber 110 where surface adhesion had been used. Flow may continue in this manner for a predetermined period of time (a detection time) while flow cytometry detection is performed in the flow cytometry channel 170; see Col 13, lines 27-37.
Absent unexpected results, it would have been obvious to one having ordinary skill in the art to make a simple substitution of one known element for another. In other words, Srivastava provides a functional equivalent means of pumping fluid from the first and second covered fluid feed slots into the first and second microfluidic channels. 
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art of record does not disclose the device of claim 7, further comprising a first plurality of microfluidic channels connecting the first covered fluid feed slot to the first vent chamber through capillary breaks, and a second plurality of microfluidic channels connecting the second covered fluid feed slot to the second vent chamber through capillary breaks.
Prior art of record does not disclose the device of claim 8, wherein the first plurality of microfluidic channels and the second plurality of microfluidic channels are interdigitated in an area between the first covered fluid feed slot and the second covered fluid feed slot.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1796